Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 15-19 are presented for examination.
Claims 1, 15 and 18 are amended. 
Claim 14 is canceled.
Claim 19 is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 12-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pub. No.:2021/0315033), and further in view of Kousaridas et al. (PCT/EP2018/075035, published as US Pub. No.:2021/0274387).
As per claim 1, Zhao disclose A method for performing quality of service (QoS) prediction by a first apparatus (see Fig.2, Fig.5, Fig.7, service characteristic information of a unicast communication service requested by the first terminal to establish; the service characteristic information includes requirements of a service type, Quality of Service (QoS), data rate, reliability, and/or delay of service, see also para. 0218, in step S720, the unicast connection response message sent by the target terminal to the first terminal further include prediction information of the relevant service QoS, for example, information such as a period of service transmission and a change in packet size), the method comprising:
transmitting, by the first apparatus, a direct communication request message for establishing a unicast link to a second apparatus (see Fig.1, Fig. 2, para. 0129, S210: determining and transmitting, according to status information of at least one second terminal, one terminal of the at least one second terminal as a target terminal for a unicast communication of a direct link, a direct communication request message for establishing a unicast link, see also para. 0138); 
 receiving, by the first apparatus, a direct communication accept message from the second apparatus (see para. 0130, S220: receiving and establishing a unicast connection of the direct link with the target terminal, and determining transmission configuration information for performing a unicast data communication with the target terminal / a direct communication accept message from the second apparatus to establish the link, see also para. 0141);
establishing, by the first apparatus, the unicast link between the first apparatus and the second apparatus (see para. 0132, in step S220, a process of establishing a single connection of a direct link between a first terminal and a target terminal is a process of associating and communicating basic information between the first terminal and the target terminal, and transmission configuration information for performing unicast communication between the first terminal and the target terminal is determined through the process of the interaction, so as to perform the unicast data communication of the direct link between the two terminals); and
performing, by the first apparatus, the UE autonomous QoS prediction between the first apparatus and the second apparatus, based on the determination to activate the UE autonomous QoS prediction (see para. 0218, in step S720, the unicast connection response message sent by the target terminal to the first terminal further include prediction information of the relevant service QoS, for example, information such as a period of service transmission and a change in packet size).

Zhao however does not explicitly disclose receiving, by the first apparatus, QoS prediction information for determining whether to activate UE autonomous QoS prediction, from a network; determining, by the first apparatus, whether the first apparatus activates the UE autonomous QoS prediction, based on the QoS prediction information; receiving, by the first apparatus, information for requesting the QoS prediction between the first apparatus and the second apparatus, from the second apparatus;

Kousaridas however disclose receiving, by the first apparatus, QoS prediction information for determining whether to activate UE autonomous QoS prediction, from a network (see Fig.4, para. 0172-according to the P-QoS subscription request (e.g., the P-QoS subscription parameters, the type of the V2X service), different monitoring subscription or configuration requests are required, transmitted and collected, e.g., by different network nodes (e.g., gNB, UPF), depending on the type of the V2X service and the agreed P-QoS requirements. These requests may allow collection of different types of information that may be needed, in order to, e.g., activate the subscription request, determine the QoS / activate UE autonomous QoS prediction, from a network);
determining, by the first apparatus, whether the first apparatus activates the UE autonomous QoS prediction, based on the QoS prediction information (see Fig.4, para. 0172-0173, 0191 different monitoring subscription or configuration requests are required, transmitted and collected, e.g., by different network nodes (e.g., gNB, UPF), depending on the type of the V2X service and the agreed P-QoS requirements,  the first apparatus activates the UE autonomous QoS prediction, based on the QoS prediction information); 
receiving, by the first apparatus, information for requesting the QoS prediction between the first apparatus and the second apparatus, from the second apparatus (see Fig.4, para. 0172-0173, 0191 at step 4a, the device 100 {a second apparatus} (e.g., its P-QoS function) transmits a monitoring request to a the UE 300 {a first apparatus }); and
 performing, by the first apparatus, the UE autonomous QoS prediction between the first apparatus and the second apparatus, based on the determination to activate the UE autonomous QoS prediction (see Fig.5, para. 0193-0204, the “local” prediction results (i.e., the prediction notification message) is sent to one or more of: a central P-QoS entity for generating the “e2e” prediction outcome, for a service or a communication link, the SMF in 5G networks (which is close to the existing 3GPP spirit), and transmitting directly to a V2X application entity (e.g., to monitor or to predict the UL latency value for a specific service), when a quick notification is needed / performing the UE autonomous QoS prediction based on the determination to activate the UE autonomous QoS prediction).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the first apparatus, QoS prediction information for determining whether to activate UE autonomous QoS prediction, from a network;
determining, by the first apparatus, whether the first apparatus activates the UE autonomous QoS prediction, based on the QoS prediction information; receiving, by the first apparatus, information for requesting the QoS prediction between the first apparatus and the second apparatus, from the second apparatus, as taught by Kousaridas, in the system of Zhao, to enable a device for providing a QoS function for a communication service of an application entity in a communication network. Specifically, the device may determine the QoS and/or a change in the QoS of the communication service of the application entity, see Kousaridas,  paragraphs 19-23.

As per claim 12, the combination of Zhao and Kousaridas disclose the method of claim 1.

Kousaridas further disclose method further comprising: transmitting a result of the QoS prediction between the first apparatus and the second apparatus, to the second apparatus (see para. 0033, a V2X application entity may be configured to subscribe and may further request the device (and/or the communication network) to provide the QoS function (e.g., enable the prediction service, determine the QoS, determine a change in the QoS, determine the change in the coverage levels, etc.). Moreover, the plurality of network entities (e.g., the RAN, the core network), UEs and the application entities are configured to report information (e.g., application layer, network layer, radio layer, etc.) to the device and/or to the QoS function of the device). 

As per claim 13, the combination of Zhao and Kousaridas disclose the method of claim 1.

Goh further disclose wherein the first apparatus communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the first apparatus (see Figures 2-3, para. 0130, 0136-0139, FIG. 3 shows a flow diagram of an exemplary procedure for activation of the QoS function, configuration of the communication network and providing a QoS function. Entities shown in FIG. 3 are the UE 300, the AN 301, the AMF 302, the SMF 303, the UPF 304, the NWDAF 305, the device 100 which is configured to provide the QoS function (e.g., the P-QoS functionality), the PCF 306, the Network Exposure function (the NEF) 307, and the application entity in the form of application function 110, see also para. 0154-0166, at step 3c, the device 100 (for example, its P-QoS unit) initiates the monitoring activation/subscription procedure (which will be described in detailed in the following in FIG. 4). The monitoring activation/subscription procedure may include on demand the analytics activation messages to the NWDAF 305, as well as, to the RAN via the AMF 302 and the UE 300 (for example, for a real-time UE monitoring)). 

As per claim 15, claim 15 relates to a first apparatus performing quality of service (QoS) prediction and has substantially the same technical features as claim 1, differing only in the category of invention.
Accordingly, claim 15 lacks an inventive step for the same reason applied to claim 1. Zhao further disclose  A first apparatus (see Fig.1, Fig.13, a first terminal, see para. 0316) performing quality of service (QoS) prediction, the first apparatus (100) comprising: at least one transceiver (see Fig.13, The transceiver 1304 is connected to the bus interface 1302, and is configured to receive and transmit data under the control of the processor 1301, and specifically, the processor 1301 is configured to read a program in the memory 1303 and execute the following processes, see para. 0317-0333); at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions (see a processor 1301, as shown in FIG. 13, a terminal is further provided in an embodiment of the present disclosure, where the terminal is a first terminal, and the first terminal includes: a processor 1301; and a memory 1303 connected to the processor 1301 via the bus interface 1302, where the memory 1303 is used for storing programs and data used by the processor 1301 during operation, and the processor 1301 calls and executes the programs and data stored in the memory 1303, see para. 0316).

As per claim 18, claim 18 is rejected the same way as claim 1. Zhao also disclose A device configured to control a first apparatus (see Fig. 13, a first terminal), the device comprising: one or more processors (see Fig.13, a processor 1301); and one or more memories operably connectable to the one or more processors and storing instruction (see Fig.13, para. 0136, a memory 1303 connected to the processor 1301 via the bus interface 1302, where the memory 1303 is used for storing programs and data used by the processor 1301 during operation, and the processor 1301 calls and executes the programs and data stored in the memory 1303).


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pub. No.:2021/0315033), in view of Kousaridas et al. (PCT/EP2018/075035, published as US Pub. No.:2021/0274387), and further in view of Ye et al. (Machine Learning for Vehicular Networks, 02-2018).

As per claim 2, the combination of Zhao and Kousaridas disclose the method of claim 1.

The combination of Zhao and Kousaridas however does not explicitly disclose wherein the first message includes information on a service, and the QoS prediction is performed for the service.

Ye however disclose wherein the first message includes information on a service, and the QoS prediction is performed for the service (see page 7, lines 17-19, the objective of traffic flow prediction is to infer from multiple sources of data the traffic flow information for the wide variety of ITS-related applications).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a first message for requesting the QoS prediction between the first apparatus and a second apparatus, from the second apparatus, as taught by Ye, in the system of Zhao and Kousaridas, so as to utilize machine learning, which provides a versatile set of tools to exploit and mine multiple sources of data generated in vehicular networks, this will help the system make more informed and data-driven decisions and alleviate communications challenges as wen as providing unconventional services, such as location-based services, real-time traffic flow prediction and control, autonomous driving, see Ye,  page 2.
 
As per claim 3, the combination of Zhao, Kousaridas and Ye disclose the method of claim 2.

Ye further disclose wherein the QoS prediction is performed, based on a first prediction model among a plurality of prediction models (see page 10 lines 3-5, page 14 lines 16-19, with deep models, information can be distilled more efficiently than the traditional methods for resource provisioning to cater for such dynamic demands of resources while respecting stringent QoS requirements). 

As per claim 4, the combination of Zhao, Kousaridas and Ye disclose the method of claim 3.

Ye further disclose wherein the first prediction model is a prediction model related to the service (see page 10 lines 3-5, page 14 lines 16-19, with deep models, information can be distilled more efficiently than the traditional methods for resource provisioning to cater for such dynamic demands of resources while respecting stringent QoS requirements). 

As per claim 5, the combination of Zhao, Kousaridas and Ye disclose the method of claim 3.

Ye further disclose wherein the first prediction model is a default prediction model (see page 10 lines 3-5, page 14 lines 16-19, with deep models, information can be distilled more efficiently than the traditional methods for resource provisioning to cater for such dynamic demands of resources while respecting stringent QoS requirements). 

As per claim 6, the combination of Zhao, Kousaridas and Ye disclose the method of claim 3.

Kousaridas further disclose wherein a plurality of prediction models are included in a UE autonomous QoS prediction configuration (see para. 0248, an embodiment for the configuration of the PC5 parameters for the QoS function (e.g., the P-QoS functionality) is described, there is an interworking of the Uu and the PC5, and a unified QoS model is provided. To this end, the P-QoS function provisions the P-QoS parameters which includes the predicted or expected changes (QoS characteristics/PPPPs/5QIs and the mapping to the QoS attributes) for the PC5 session).

 As per claim 7, the combination of Zhao, Kousaridas and Ye disclose the method of claim 6.

Kousaridas further disclose wherein the UE autonomous QoS prediction configuration is received from a network (see para. 0035, 0135-0139, the communication networks of two different Mobile Network operators (MNOs) or PLMNs interact to configure the QoS function (e.g., the prediction service) for a UE (or a group of them) that roams from the first MNO to the second MNO. Moreover, two or more MNOs exchange notifications and/or configurations for QoS changes, for example, in the embodiments that UEs participating to the same service are attached to different MNOs, and the prediction service is enabled. The Network Management Plane (NMS) of an MNO further configure the prediction service for the QoS and/or the coverage levels change that an MNO support, see also para. 0150). 

As per claim 8, the combination of Zhao, Kousaridas and Ye disclose the method of claim 6.

Kousaridas further disclose wherein the UE autonomous QoS prediction configuration is pre-configured in the first apparatus (see para. 0033, a V2X application entity configured {pre-configured} to subscribe and further request the device (and/or the communication network) to provide the QoS function (e.g., enable the prediction service, determine the QoS, determine a change in the QoS, determine the change in the coverage levels), see also para. 0004, ). 

As per claim 9, the combination of Zhao and Kousaridas disclose the method of claim 1.

The combination of Zhao and Kousaridas however does not explicitly disclose wherein the QoS prediction is performed, based on at least one of capability information of the first apparatus.

Ye however disclose wherein the QoS prediction is performed, based on at least one of capability information of the first apparatus (100), sidelink measurement result of the first apparatus (100), resource restriction information of the first apparatus (100), or on-going service information of the first apparatus (100) (see page 10, lines 1-5: a reinforcement learning framework has been proposed for resource provisioning to cater for such dynamic demands of resources while respecting stringent QoS requirements).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the QoS prediction is performed, based on at least one of capability information of the first apparatus, as taught by Ye, in the system of Zhao and Kousaridas, so as to utilize machine learning, which provides a versatile set of tools to exploit and mine multiple sources of data generated in vehicular networks, this will help the system make more informed and data-driven decisions and alleviate communications challenges as when as providing unconventional services, such as location-based services, real-time traffic flow prediction and control, autonomous driving, see Ye,  page 2.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pub. No.:2021/0315033), in view of Kousaridas et al. (PCT/EP2018/075035, published as US Pub. No.:2021/0274387), and further in view of Goh et al. (Quality of Service Assessment in Connected Vehicles, 07-2017).

As per claim 10, the combination of Zhao and Kousaridas disclose the method of claim 1.

The combination of Zhao and Kousaridas however does not explicitly disclose receiving a reporting object or reporting triggering condition, from a network, wherein the reporting object includes at least one of capability information, sidelink measurement result, resource restriction information, or on-going service information.

Goh however disclose a method further comprising: receiving a reporting object or reporting triggering condition, from a network, wherein the reporting object includes at least one of capability information, sidelink measurement result, resource restriction information, or on-going service information (see page 2, left column, line 57 - right column, line 13: connected vehicles are the building blocks of emerging Internet of Vehicles (IoV) and Network of Things (NoT), which is defined on five primitives as sensors, aggregator, communication channel, external utility and decision trigger; the external utility can be a software/hardware and will execute processes into the overall workflow of NoT; and the decision trigger creates the final result needed to satisfy the requirements of NoT). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method further comprising: receiving a reporting object or reporting triggering condition, from a network, wherein the reporting object includes at least one of capability information, sidelink measurement result, resource restriction information, or on-going service information, as taught by Goh, in the system of Zhao and Kousaridas, so as to enhance connected vehicle network (CVN) prediction model and control for V2V and V2x connectivity, see Goh,  page 1 paragraph 1.

As per claim 11, the combination of Zhao, Kousaridas and Goh disclose the method of claim 10.

Goh further disclose wherein the first message is received from the second apparatus (200) based on whether the reporting triggering condition is satisfied (see page 2, left column, line 57 - right column, line 13: connected vehicles are the building blocks of emerging Internet of Vehicles (IoV) and Network of Things (NoT), which is defined on five primitives as sensors, aggregator, communication channel, external utility and decision trigger; the external utility can be a software/hardware and will execute processes into the overall workflow of NoT; and the decision trigger creates the final result needed to satisfy the requirements of NoT). 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kousaridas (US Pub. No.:2020/0260333) – see Fig.1, Fig.2, para. 0126-0132, “FIG. 1 provides an overview of involved entities and interactions of RAN nodes to support Predictive QoS of "local e2e" path. In this example, the "local e2e" path includes UEs 130, 140 and BSs 150, 160. UE1 130 runs a V2X/ITS application module 110 including QoS requirements 111 of UE1 130 and a communication module 112 including control plane 113 and data plane 114. UE2 140 runs a V2X/ITS application module 120 including QoS requirements 121 of UE2 140 and a communication module 122 including control plane 113 and data plane 114. V2X/ITS application 110 running on vehicle 130 performs bearers request/response via control plane 113 according to QoS requirements 111 and data transmit/receive via data plane 114. V2X/ITS application 120 running on vehicle 140 performs bearers request/response via control plane 113 according to QoS requirements 121 and data transmit/receive via data plane 114.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469